Name: Commission Regulation (EC) No 763/94 of 6 April 1994 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce;  documentation
 Date Published: nan

 Avis juridique important|31994R0763Commission Regulation (EC) No 763/94 of 6 April 1994 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 090 , 07/04/1994 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 56 P. 0259 Swedish special edition: Chapter 3 Volume 56 P. 0259 COMMISSION REGULATION (EC) No 763/94 of 6 April 1994 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 230/94 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (3), as last amended by Regulation (EEC) No 3793/88 (4), established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas, in the light of the most recent information available to the Commission on the trade practices followed by the importing countries concerned and the official nature of the agencies in question, Regulation (EEC) No 2730/81 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 2730/81, the list of issuing organizations shall be amended as follows: For the importing country Algeria, the three following issuing agencies: 'Office rÃ ©gional du lait et des produits laitiers du centre (ORLAC), 1, Place Slimane Hmdadouchi, Hussein Dey, Alger. Office rÃ ©gional du lait et des produits laitiers de l'Est (Orelait), Annaba, route d'El Hadjar, AlgÃ ©rie. Office rÃ ©gional du lait et des produits laitiers de l'Ouest (Orolait). 87, avenue de l'Anp. Es Senia/Oran, AlgÃ ©rie.' are replaced by: 'Groupement d'intÃ ©rÃ ªt Commun des Offices du Lait Orelait-Orlac-Orolait, 1, Place Slimane Hmdadouchi, Hussein Dey, Alger.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 30, 3. 2. 1994, p. 1. (3) OJ No L 272, 26. 9. 1981, p. 25. (4) OJ No L 334, 6. 12. 1988, p. 14.